           Case 1:20-cv-05504-AT Document 14 Filed 07/22/20 Page 1 of 1




                                                                                           July 22, 2020
Hon. Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 15D
New York, NY 10007

By Electronic Filing.

       Re:     Consent to Intervention Motion and Scheduling in
               Gallagher et al. v. New York State Board of Elections et al ., 20-cv-5504

Dear Judge Torres:

        My firm represents the Plaintiffs in the matter named above and we write for two purposes.

        First, as requested in Your Honor’s Order earlier this afternoon, you asked we inform the
Court if we intended to oppose the proposed intervenors’ motion to intervene. We do not.

        Second, I have noticed that there was an embarrassing typo in my scheduling motion (granted
by Judge Ramos on Friday). Specifically, the motion requested that Plaintiffs’ Reply be due on (the
non-existent) “Thursday, July 22, 2020,” rather than Thursday, July 23, 2020. I ask that the Court
direct the docket clerk to re-set the deadline for our Reply to be July 23, 2020, which was what I
intended to write. I have spoken with Owen Conroy at the Attorney General’s office, who is
representing all Defendants, and the Defendants do not object to this request.

         We believe that schedule will allow the parties adequate time to brief these important issues,
while also allowing the Court sufficient time to issue a ruling before August 3, 2020, when the election
results are due to be certified.

                                                       Respectfully submitted,

                                                        /s/ J. Remy Green
                                                       _________________
                                                       J. Remy Green
                                                           Honorific/Pronouns: Mx., they/their/them
                                                       COHEN&GREEN P.L.L.C.
                                                       1639 Centre St., Suite 216
                                                       Ridgewood, New York 11385
                                                       remy@femmelaw.com
                                                       Attorneys for Plaintiffs
cc:
All relevant parties by ECF and email.
